Motion to dismiss the appeal because of the escape of the appellant.
Appellant, in answer to the motion to dismiss, denies the escape, and supports his denial by several affidavits.
When we examine these affidavits, and compare them with that made by the constable, A.W. Walden, we find no material conflict with reference to the facts sworn to by each. We have compared the facts bearing upon the motion in this case very carefully with the facts in the Loyd case, 19 Texas Cr. App., 137, relied on by appellant, and find them not at all similar. After giving the propositions of law stated in the Loyd case a close examination, and applying them to the facts of this case, we are of opinion that in this case there was an escape.
Motion sustained. The facts will be reported.
Appeal dismissed.
Judges all present and concurring.